  Case 19-10214 Doc             190 Filed 07/30/19 Entered                 07/30/19 14:22:30
               Desc            Main Document            Page                1 of 1


UNITED STATES BANKRUPTCY COURT
DISTRICT OF VERMONT
____________________________________
In Re:

HERMITAGE INN REAL ESTATE                             Chapter 7
HOLDING COMPANY, LLC,
                                                      Case Nos. 19-10214 (CAB) and
and                                                   19-10276 (CAB)
                                                      Jointly Administered
HERMITAGE CLUB, LLC,

                        Debtors.
____________________________________

                 APPOINTMENT OF INTERIM TRUSTEE AND TRUSTEE
                      AND DESIGNATION OF REQUIRED BOND


       RAYMOND J. OBUCHOWSKI, ESQ. is hereby appointed Interim Trustee for the

estates of the above named debtors. Unless a trustee is elected at the meeting of creditors to be

called pursuant to Section 341 of Title 11, United States Code, in the above referenced cases, the

Interim Trustee shall serve as Trustee. In addition, because your blanket acceptance of

appointment is on file, you are required to notify the undersigned in writing within five (5)

business days after receipt of this notice only in the event you reject these appointments.

       These cases are covered by the blanket bond for Chapter 7 case trustees, a copy of which

is on file with the Court.

Dated: Albany, NY                                     WILLIAM K. HARRIGNTON
       July 30, 2019                                  UNITED STATES TRUSTEE
                                                      REGION 2

                                                      /s/ Lisa M. Penpraze
                                                      Assistant U.S. Trustee
                                                      Bar Roll No.: 105165
                                                      Leo O’Brien Federal Building
                                                      11A Clinton Avenue, Room 620
                                                      Albany, New York 12207
                                                      (518) 434-4553
                                                      (518) 434-4459 (fax)
                                                      Lisa.penpraze@usdoj.gov
